Opinion of the court by the Chief Justice.
Ktkkpateick 0. J.
In this case, the court are of opinion— 1. That though a mandamus will lie to an inferior court to command them to proceed to judgment, yet it will not lie to command them to proceed to any particular judgment; and much less to command them to set asido a verdict and grant a new trial, or even to grant a rule to shew cause for that purpose.
2. That tho Courts of Common Pleas have, by the constitution of the said courts, and by the principios of the ancient common law, a right to set aside verdicts and grant new trials; and that tley have this right, as well in cases of appeal under statute as in other cases.